Citation Nr: 0917669	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the right leg, claimed as a right leg injury.

2.  Entitlement to service connection for a bilateral arm 
disorder.

3. Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.    

The claims were previously before the Board in August 2007.  
At that time, the matters were remanded for further 
development and adjudication.  The claims have been returned 
to the Board and are now ready for appellate disposition.

The Veteran presented testimony before the Board in March 
2007.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A skin disorder of the right leg was incurred during the 
Veteran's active military service.

3.  A bilateral arm disorder was not incurred during the 
Veteran's active duty service nor did it manifest in the year 
following separation from said service.  

4.  A bilateral knee disorder was not incurred during the 
Veteran's active duty service nor did it manifest in the year 
following separation from said service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a skin disorder of the right leg are met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for a bilateral arm disorder are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  The criteria for the establishment of service connection 
for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in March 2003.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in March 2006.    

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private and 
VA medical records, letters from United Industries, reports 
of VA examination dated in 2009, and the transcript from the 
March 2007 Board hearing.  The Veteran has not identified any 
other evidence which has not been obtained.

The Board notes the Veteran indicated in a February 2009 
statement that he had attempted to obtain private medical 
records from DRS. P, P, and S; however, he could not locate 
the physicians.  He further indicated that he contacted the 
State Medical Board in his attempts to locate them and was 
told that they were most likely deceased.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Skin Disorder of the Right Leg

The Veteran contends that he is entitled to service 
connection for a skin disorder of the right leg.  Having 
carefully considered the claim in the light of the record and 
applicable law, the Board finds that after affording the 
Veteran all reasonable doubt, service connection is 
warranted.

Here, the Veteran's service treatment records show that he 
was treated for a rash in the leg beginning in 1996.  In 
April 1967, the Veteran had pruritic dermatitis on his feet 
in the boot area.  In January 1968 and July 1968, the Veteran 
again had a psoriatic rash on the right leg.  

Post-service, VA outpatient treatment records dated between 
2001 and 2009 reveal the Veteran has been treated for 
continued skin problems with the right leg.  He has been 
variously diagnosed with right leg rash, stasis dermatitis, 
eczema, hyperpigmentation, actinic keratosis, and seborrheic 
keratosis.  

After VA examination in March 2009, the Veteran was diagnosed 
with seborrheic keratosis and possible stasis dermatitis of 
the right lower extremity.  The examiner opined the Veteran's 
current skin disorder was at least as likely as not related 
to service since the condition could have been aggravated or 
never treatment properly.  The examiner reasoned that 
seborrheic keratotic plaque could have been irritated by the 
Veteran's boots.

In short, the Veteran was treated for a rash on the right leg 
on multiple occasions between 1966 and 1968.  The Veteran 
testified in March 2007 that he continued to suffer from the 
same condition since his discharge from service, showing 
continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83.  Furthermore, there is a VA medical opinion 
relating the current skin disorder to service.  Affording the 
Veteran all reasonable doubt, the evidence as it is presently 
constituted establishes that the skin disorder of the right 
leg was incurred during service and thus, service connection 
is granted.  38 C.F.R. § 3.303(b), (d).

2.  Bilateral Arm Disorder

The Veteran contends that he is entitled to service 
connection for a bilateral arm disorder.  Specifically, he 
asserts that his current condition, to include pain, is 
related to an in-service motor vehicle accident.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, while it appears the Veteran was in a 
vehicular accident in September 1967 and had edema of the arm 
and elbow, there is no clear indication as to which arm.  
That aside, radiographic reports show that x-rays of the arm 
and elbow were negative.  Thereafter, in January 1968, the 
provider noted the Veteran had no problems with his elbow.  
There were no further complaints in service and the July 1968 
separation examination was negative for a bilateral arm 
disorder.

The mere fact that Veteran had edema of the arm and elbow in 
1967 is not enough to establish that a chronic bilateral arm 
disorder manifested during his active duty service.  38 
C.F.R. § 3.303(b).  Post-service, the first complaints with 
respect to the arms are dated in March 2007, some 39 years 
after the Veteran's separation from active military service.  
The Board notes that a June 2008 bone scan confirmed 
degenerative arthritis of the shoulders; however, this is 
outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 
3.309,  

This lengthy period without treatment (between separation 
from service in 1968 and the diagnosis in 2007/2008) weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes that no medical professional, to 
include the March 2009 VA examiner, has provided any opinion 
linking the diagnosed arthritis of the shoulders or any 
current bilateral arm disorder to any aspect of the Veteran's 
period of service.  

Specifically, the March 2009 VA examiner indicated that he 
could not opine without resorting to mere speculation that 
lateral epicondylitis and mild strain of the right elbow were 
related to the Veteran's period of active military service as 
there was insufficient clinical evidence to support traumatic 
arthropathy or prior trauma to either upper extremity.

In short, a bilateral arm condition was not shown during 
service or for more than 
39 years after service.  38 C.F.R. §§ 3.307, 3.309.  
Furthermore, there is no medical evidence of record linking 
the current bilateral arm disorder to any aspect of the 
Veteran's period of service.  Absent a finding of a bilateral 
arm disorder in service or a medical opinion somehow linking 
it to such, service connection cannot be granted.  38 C.F.R. 
§ 3.303.

Though the Veteran contends that a bilateral arm disorder is 
related to his military service, there is no medical evidence 
on file supporting the Veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   




2.  Bilateral Knee Disorder

The Veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  Specifically, he 
asserts that his current condition, to include pain, is 
related to an in-service motor vehicle accident.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, while the Veteran's service treatment records 
show that he was involved in a motor vehicle accident in 
September 1967 and had some edema in the legs, a bilateral 
knee disorder was not diagnosed.  The remainder of the 
Veteran's service treatment records were devoid of 
complaints, treatment, or diagnoses of a bilateral knee 
disorder.  Despite indications of 'foot trouble' on his July 
1968 report of medical history, the corresponding separation 
examination was negative for a bilateral knee disorder.  

The mere fact that Veteran had edema of the legs in 1967 is 
not enough to establish that a chronic bilateral knee 
disorder manifested during his active duty service.  
38 C.F.R. § 3.303(b).  Post-service, though associated with 
the service treatment records, an April 1970 letter from Dr. 
EWS shows the Veteran had problems with extended walking due 
to a right leg injury.  There was no indication when the 
incident occurred or if it involved the right knee.

Thereafter, the first complaints with respect to the knees 
and legs are dated in 1999, some 31 years after the Veteran's 
separation from active military service.  Entries from Dr. LB 
show the Veteran complained of right lower extremity pain, 
radicular leg pain, and right hip to knee pain.  An Entry 
dated in March 2007 indicates the Veteran had bilateral 
osteoarthritis of the knees; however, there were no objective 
radiographic reports.  Moreover, this was not confirmed upon 
x-rays taken of the right knee and leg during the VA 
examination in March 2009.  Even if the Board were to assume 
there was arthritis of the bilateral knees in 2007, this is 
outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 
3.309.  VA outpatient treatment records dated between 2001 
and 2009 show the Veteran complained of intermittent right 
leg pain.  They were devoid of complaints referable to the 
left lower extremity, including the knee.

This lengthy period without treatment (between separation 
from service in 1968 and the first complaints of right leg 
and knee pain in 1999) weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The Board notes that no medical 
professional, to include the March 2009 VA examiner, has 
provided any opinion linking any current bilateral knee 
disorder to any aspect of the Veteran's period of service.  

Specifically, the March 2009 VA examiner indicated that he 
could not opine without resorting to mere speculation that 
derangement of the medial meniscus (unconfirmed by magnetic 
resonance imaging) and patellar tendinitis of the right knee 
were related to the Veteran's period of active military 
service as there was insufficient clinical evidence to 
support traumatic arthropathy or prior trauma to either knee 
joint.

In short, a bilateral knee disorder was not shown during 
service or for more than 31 years after service.  38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, there is no medical evidence 
of record linking a current bilateral knee disorder to any 
aspect of the Veteran's period of service.  Absent a finding 
of a bilateral knee disorder in service or a medical opinion 
somehow linking it to such, service connection cannot be 
granted.

Though the Veteran contends that a bilateral knee disorder is 
related to his military service, there is no medical evidence 
on file supporting the Veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu,  2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert,  
1 Vet. App. at 55-57.    


ORDER

Entitlement to service connection for a skin disorder of the 
right leg is granted.

Entitlement to service connection for a bilateral arm 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.




____________________________________________
DENNIS F. CHIAPPETA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


